DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 9/3/2021. The allowed claims are 1-20. The closest prior art of record is JP 04-332389 to Sasaki in view of US Patent Application Publication US 2008/0251241 to Yusa or US Patent Application Publication US 2011/0174469 to Kim in view of JP 04-332389 to Sasaki and US Patent Application Publication US 2008/0251241 to Yusa.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest a cone tray with a closed end that is disposed within an inner wall within an internal region of  a heat exchanger, the closed end  of the cone tray configured to trap and collect particles passing through the central opening of the first mounting flange and to trap and isolate particles entering the heat exchanger. While the the prior art of Sasaki discloses a cone tray with a heat exchanger, it has an open end as seen in figure 1 and 2. Additional prior art such as that of US 2003/0022617 to Gebke (Figure 1-4), US 4,597,871 to Okouchi (Figure 1-4) and US 4,052,308 to Higgs (Figure 1-4) disclose cone trays or filters with closed ends however none of the additional cited prior art places a cone tray with a closed end within a heat exchanger and the only examples of cone trays within heat exchangers found by the examiner, such as Sasaki, have open ends for either funneling or removing particulate via additional piping. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763